DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 7-13, and 15-22 are currently pending.
Claims 1-5, and 7-11 are withdrawn from consideration.
Claims 6 and 14 are canceled.

Response to Amendments
Applicant’s amendments filed 08/20/2021 have been entered. Claims 1, 12, and 17 have been amended. Claims 6 and 14 have been canceled. Claims 21 and 22 have been added.
The Section 103 rejections have been withdrawn in view of Applicant’s amendments.
Claims 12-13, 15-16, and 21-22 have been found to contain allowable subject matter.
A new rejection has been implemented for claims 17-20 upon further search and consideration of the amended claims.

Claim Objections
Claim 12 is objected to because of the following informalities:  the amended limitation requiring “the length of adjacent pairs of radius filler segment” should read “the length of adjacent pairs of radius filler segments”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (US 2019/0176414 A1) in view of Berthold (DE 10/2006/031432 A1; machine translation) and in further view of Rieke (US 7,252,136 B2).
Regarding claims 17-20,
Kendall teaches a composite structure (such as items 602, 617, and 609) wherein the structure may be cured (Kendall: abstract; par. 0095-0096, 0123, and 0180; Figs.1-6). The composite structure may comprises a radius filler segment (such as items 610 and 614 in Fig. 6) which is depicted as homogenous and configured to be inserted into the radius cavity (such as items 612 and 616) which extends continuously along a length of a composite base member (such as item 602) (Kendall: par. 0038, 0085, 0101, 0104, 0107, 0109, 0115-0123, 0148; Figs. 1-6
Kendall is silent towards the radius filler segments being formed of a thermoplastic material having either a Young’s modulus that is less than the Young’s modulus of the composite base member or a percent elongation at failure that is greater than the percent elongation at failure of the composite base member, such as the materials required by claims 19 and 20. 
Berthold teaches a fiber composite profile for use in aerospace and vehicle applications (Berthold: abstract; par. 0017). The fiber composite profile comprises a thermosetting fiber composite laminate (items 3 and 4, corresponds to a composite base member) and a core area (items 5 and 6, corresponds to a radius filler) enclosed by composite laminate which extends along an axis of the fiber composite (Berthold: par. 0012-0013). Thermosetting fiber composite may be composed of a carbon fiber reinforced in a thermosetting epoxy resin and the core may be formed from a thermoplastic such as polyetherimide (a copolymeric material) to provide for improved adhesion between the composite upon curing (Berthold: par. 0017-0020 and 0026). 
Kendall and Berthold are in the corresponding field of composite laminates comprising radius fillers for use in aerospace or vehicular applications. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the materials of Berthold as the radius filler and the composite base member in Kendall to provide improved adhesion (i.e. fused) between the components upon curing.
Kendall and Berthold are silent towards the radius filler element is comprised of a plurality of radius filler segments wherein each has a unique serial number identifying the location of each radius filler segment within the radius cavity.
However, applying unique serial numbers to identify molded components are known in the art as taught by Rieke. Rieke teaches it is known to use numbering devices for molded Rieke: abstract; col. 1, lin. 6-10, 64-67; col. 2, lin. 1-54). 
Kendall, Berthold, and Rieke are in the corresponding field of molded parts. Thus, it would have been obvious to one of ordinary skill in the art to provide molded parts, such as radius filler segments within a radius cavity, with unique serial number identifying the location of each radius filler segment within Kendall and Berthold to provide proper identification with the desired mark for quality control and accurate production advantages as taught by Rieke.

Allowable Subject Matter
Claims 12-13, 15-16, and 21-22 are found to be allowable over the cited prior art of record. The cited prior art of record does not teach or suggest an uncured structural assembly comprising a plurality of radius filler segments which each have breakaway tabs interconnecting the radius filler segments, the breakaway tabs being located at spaced intervals along the length of adjacent pairs of radius filler segments, and extending between side edges of adjacent radius filler segments, and being separable from the radius filler segments.

Response to Arguments
Applicant’s arguments filed 08/20/2021 regarding claims 12-13, 15-16, and 21-22 have been found persuasive in view of Applicant’s amendments to the respective claims. The argued art is no longer applied to these claims.
Applicant’s arguments regarding claims 17-20 are moot as they do not apply to the updated prior art rejection in view of the newly cited prior art addressing the deficiencies of the previously cited art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783